                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:21-cv-00018-MR

MARK BOGER,                      )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                       ORDER
JOSEPH CROSSWHITE, et al.,       )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s letters. [Docs. 17, 18].

      Pro se Plaintiff Mark Boger (“Plaintiff”) is a prisoner of the State of North

Carolina currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. On February 5, 2021, Plaintiff filed this action

pursuant to 42 U.S.C. § 1983, naming the Honorable Joseph Crosswhite,

identified as a judge in Iredell County; and Crystal Beale, identified as a

prosecutor, as Defendants in this matter in their individual and official

capacities.   [Doc. 8 at 2, 5].     Plaintiff filed an Amended Complaint on

February 23, 2021, claiming that Defendants violated his Fourteenth

Amendment due process rights. [Id. at 3]. Specifically, Plaintiff alleged that

“Prosecutor Beale informed the jury of [his] previous incarceration which

violated [his] rights to due process. Judge Crosswhite refuses to answer
[his] post[-]conviction motions.” [Id. at 5]. For relief, Plaintiff asked the Court

to vacate his “illegal sentence” or for this Court to order Judge Crosswhite to

answer Plaintiff’s motion to vacate. [Id.]. The Court dismissed Plaintiff’s

Amended Complaint on initial review based on judicial and prosecutorial

immunity and the bar of Heck v. Humphrey, 512 U.S. 477 (1994). [Doc. 12].

The Court also advised Plaintiff that the relief he seeks – that is, that his state

conviction be vacated or that this Court order Judge Crosswhite to address

Plaintiff’s pending motion to vacate “is unavailable under 42 U.S.C. § 1983

in any event.” [Id. at 5].

      Plaintiff then moved the Court to reconsider its dismissal of Plaintiff’s

Complaint [Doc. 14] and filed a letter directed to the undersigned requesting

a face-to-face meeting [Doc. 15]. The Court denied Plaintiff’s motion to

reconsider for the reasons stated in that Order. [Doc. 16]. The Court advised

Plaintiff that the “most obvious avenue for Plaintiff is to seek a Writ of

Mandamus from the North Carolina Court of Appeals pursuant to Rule 22 of

the North Carolina Rules of Appellate Procedure.” [Id. at 4]. The Court also

advised Plaintiff that he may seek relief from his State conviction under 28

U.C.S. § 2254 after exhausting his State court remedies. [Id.]. The Court

also struck Plaintiff’s letter as improper and advised Plaintiff that he must file

a proper motion should he seek relief from the Court. [Id. at 4-5]. Finally,


                                         2
the Court admonished Plaintiff that should he file documents in this case

directed to the undersigned in the future, “they may be summarily dismissed

and/or stricken.” [Id. at 5].

        Plaintiff has filed two more improper documents with the Court [Docs.

17, 18], which the Court addresses here. Plaintiff purports to present facts

and evidence that undermine his State court conviction, which he asks the

Court to vacate. [Doc. 18 at 5]. These documents will be stricken from the

record in this matter as Plaintiff was previously admonished. Moreover, as

Plaintiff was previously advised, the Court is without authority to affect the

result sought by Plaintiff here.

        Should Plaintiff file improper documents in this case in the future,

they will be summarily denied and/or stricken.

                                   ORDER

        IT IS, THEREFORE, ORDERED that Plaintiff’s letters [Docs. 17, 18]

are hereby STRICKEN from the record in this matter.

        IT IS SO ORDERED.
Signed: May 24, 2021




                                       3
